United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30730
                        Conference Calendar



VOYD B. BURGER,

                                    Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA, Owner of the U.S.N.S.
Bellatrix; BAY SHIP MANAGEMENT, INC.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 03-MC-1538-F
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Voyd B. Burger appeals the district court’s denial of

permission to file a complaint for unpaid seaman’s wages.       Burger

previously had been sanctioned by the district court and barred

from filing any pleadings on the issue of his seaman’s wages

unless the filing was justified by a compelling showing of new

evidence previously unavailable.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30730
                                 -2-

     Burger argues on appeal that his present claim is not barred

by the statute of limitations and that the district court in a

prior case erred in determining that his claim was barred by res

judicata.   Although his factual statement indicates that he

obtained an affidavit and discovered a relevant statute, Burger’s

argument contains no showing, much less a compelling showing, of

new evidence previously unavailable.   Accordingly, Burger has

abandoned any argument that the district court erred in denying

him permission to file a complaint for unpaid wages.    See Hughes

v. Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999); Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The appeal is frivolous and it is DISMISSED as such.      See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.    Burger is WARNED that sanctions will be imposed if he

files frivolous appeals in the future.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.